TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00455-CR


Dustin Anthony Simmang, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2009-209, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R
PER CURIAM

		The notice of appeal in this cause was filed in this Court on July 18, 2011.  Volumes
1, 2, 3, and 5 of the reporter's record in this cause were filed on August 23, 2011 with a notation
that volume 4 was to be prepared by court reporter Stephanie Garrett and would follow.  On
October 3, 2011, this Court sent notice to Garrett, informing her that her portion of the
reporter's record in this cause was overdue, directing her to file her portion of the reporter's record
no later than October 13, 2011, and advising her that if she failed to file the record or explain in
writing the reason for her delay, the matter would be referred for an order.  To date, Garrett has not
tendered her portion of the record or otherwise responded to this Court's notice.
		Garret is hereby ordered to prepare and tender her portion of the reporter's record for
filing in this cause no later than December 23, 2011.
		It is so ordered December 8, 2011.

Before Chief Justice Jones, Justices Pemberton and Henson
Do Not Publish